Citation Nr: 1824240	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right knee chondral lesion of the medial femoral condyle, status post chondroplasty.


REPRESENTATION

Appellant represented by:	Mark A. Dunham, Agent


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim.

The Veteran was last provided a VA examination in February 2015.  The final sentence of 38 C.F.R. § 4.59 (2017), requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The February 2015 VA examination report provides range of motion results for the right knee, but does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight-bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue. Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Further, at the February 2015 VA examination, the Veteran indicated that he experienced flare-ups of the right knee.  The examination was not conducted during a flare-up, and the examiner reported that he could not opine as to the extent of functional impairment from the flare-ups without resorting to speculation.  The Board finds an additional VA joints examination is needed to contemplate the severity of limitation when considering the impact of flare-ups.  Sharp v. Shulkin, 29 Vet.App. 26 (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Associate any pertinent VA or private medical records that are not already of record with the claims file.

2.  Schedule the Veteran for a VA knee examination to ascertain the current severity of the Veteran's service-connected right knee disability, to include limitation of flexion, extension, and instability.  Efforts should be made to schedule the examination during a time of flare-up, if possible.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should provide a complete rationale for any opinions provided.  The examiner should specifically address the following:

(a)  Include range of motion testing expressed in degrees for active motion, passive motion, weight-bearing, and non-weight-bearing.  

(b)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination due to any right knee disability.  Additional limitation of motion following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  Any loss of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically. 

(c)  Describe any additional limitation of motion during flare-ups.  The examiner must offer an opinion as to whether there are additional limits on functional ability during flare-ups.  Specifically, comment upon the functional impairment caused by any right knee disability during flare-ups, including consideration of the frequency, duration, characteristics and severity of the flare-ups.  If the examination is not conducted during a flare-up, the examiner is specifically directed to ascertain adequate information regarding any flare-ups by any available means, to include the Veteran's lay statements and all other evidence of record.

(c)  Indicate whether any right knee disability is accompanied by recurrent subluxation or lateral instability, and whether any recurrent subluxation or lateral instability is slight, moderate, or severe.

(d)  Specify whether any right knee disability is manifested by ankylosis; or dislocated semilunar cartilage with frequent episodes of locking, pain, effusion; or symptomatic removal of semilunar cartilage; or malunion of the tibia or fibula; or nonunion of the tibia or fibula, with loose motion, requiring a brace.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




